Citation Nr: 1747346	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  09-24 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for back disability and, if so, whether the claim may be granted.

2.  Entitlement to service connection for bilateral hip disability.

3.  Entitlement to service connection for bilateral foot disability.

4.  Entitlement to service connection for bilateral hand disability.

5.  Entitlement to service connection for hearing loss disability.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for acquired psychiatric disorder, claimed as post traumatic stress disorder (PTSD).


 REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION


The Veteran served on active duty from October 1952 to August 1954.  He died in September 2015.  The RO granted his daughter's request to be substituted as claimant in this appeal.  See Notification Letter (March 29, 2016) and 38 C.F.R. § 3.1010 (2016).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Board has reframed the claim for PTSD as a claim for an acquired psychiatric disorder to more broadly reflect that the Veteran sought service-connection for symptoms regardless of how those symptoms were diagnosed or labeled.  See Clemmons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for service connection for back disability was denied in a September 1954 unappealed decision; subsequently received evidence includes evidence that is not cumulative or redundant and relates to an unestablished fact necessary to reopen the claim.

2.  A hip disability is not shown service and arthritis is not shown within the initial post separation year; a hip disability attributable to service is not shown.

3.  A foot disability is not shown in service and arthritis is not shown within the initial post separation year; a foot disability attributable to service is not shown.

4.  A hand disability is not shown in service and arthritis is not shown within the initial post separation year; a hand disability attributable to service is not shown.

5.  A hearing loss disability is not shown.

6.  Tinnitus is not attributable to service.

7.  An acquired psychiatric disorder attributable to service is not shown; and a confirmed diagnosis of PTSD due to an in-service stressor or traumatic event is not shown.
CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  The criteria for service connection for bilateral hip disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for bilateral foot disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for bilateral hand disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

5.  The criteria for service connection for hearing loss disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

6.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

7.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f), 4.125 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VA's duty to notify has been met.  Neither the appellant, nor her representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified (and authorized to obtain) during this appeal.  These records have been associated with the claims file.  To the extent that complete STRs are not available, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

No outstanding evidence that could be obtained to substantiate the claims has been identified; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claims.

II.  Previously Denied Claims

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

In this case, the claim for service connection for back disability was denied in a September 1954 unappealed decision; subsequently received evidence includes evidence that is not cumulative or redundant and relates to an unestablished fact necessary to reopen the claim.  In this regard, it is noted that the RO denied the claim in September 1954 because the only existing back disorder was spina bifida occulta and this was deemed a constitutional or developmental disorder, which are not considered "diseases or injuries" within the meaning of the applicable legislation.  It was noted that aggravation of the disorder was not shown.

Evidence considered at the time of the RO's 1954 denial included STRs.  A pre-induction examination report dated in May 1952 reflects normal clinical evaluation, but noted a "significant or interval history" as follows:  "Claims deformity of spine but has no physical findings and does heavy manual labor."  The report further noted that an x-ray of the lumbosacral spine showed "spina bifida occulta of the first sacral vertebrae."  Spina bifida occulta with mild symptoms was shown under "Summary of Defects and Diagnoses."  STRs dated in November 1952 and January 1953 showed complaints of back pain.  The November 1952 STR indicated normal x-ray findings.  The January 1953 STR indicated full range of motion, no atrophy or spasms.

Recent evidentiary submissions include VA treatment records dated in 2009, which show degenerative arthritis of the spine and mild scoliosis, but no findings for spina bifida.  A December 2009 VA assessment showed lumbar spinal stenosis.  However, report of VA examination dated in December 2011 reflects an opinion that spina bifida was aggravated in service-although the current x-ray findings do not show this disorder and no rationale was given for the opinion.

Having carefully considered the evidence, the Board finds that a prior evidentiary defect is cured by the VA medical opinion dated in December 2011 showing that the Veteran's back disorder underwent "aggravation" in service.  Although the medical opinion showing aggravation is not supported by a rationale, for the purpose of reopening a claim, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the petition to reopen is granted.

III.  Service Connection

The Veteran filed an original VA disability claim in August 1954 for disability of the back-there was no mention of problems involving his hips, feet, hands, hearing, or mental well-being.  More than 50 years after service discharge, in December 2007, VA received a claim for service connection for disability of the hips, feet, hands along with hearing loss, tinnitus, and PTSD.  The Veteran argued that his hand and foot problems were related to in-service cold weather exposure.  In his July 2009 substantive appeal, the Veteran reported that he sustained injury from a fall while in Korea in 1953-he stated that his STRs were incomplete, but complete records would show that this affected his back and hips.  The Veteran further reported that he was "stressed" by being in Korea causing his PTSD; that hearing loss and tinnitus are due to service; and that is was very cold in the winter of 1953 in Korea.  It is noted that, in a May 2014 rating decision, the RO denied service connection for frostbite of the upper and lower extremities.

A.  Legal Criteria

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

With respect to hearing disorders, for the purpose of applying the laws administered by the VA, impaired hearing is considered to be a disability only when the auditory threshold at any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when he auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores utilizing the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.  The absence of in-service evidence of hearing loss disability is not fatal to a claim for service connection for hearing loss disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. at 159; 38 U.S.C.A. § 1154 (West 2014).

As for PTSD, generally, entitlement to service connection requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).  It is noted that the Veteran has not alleged in-service personal assault and, therefore, the provisions of 38 C.F.R. § 3.304(f)(5) are not applicable to this case.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

B.  Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claims for service connection for bilateral hip disability, bilateral foot disability, bilateral hand disability, hearing loss disability, tinnitus, and an acquired psychiatric disorder to include PTSD.  A disability of the either hip, foot, or hand is not shown either in service or within the initial post separation year to include arthritis; and there is no competent evidence of hip, foot, or hand disability during this appeal that is attributable to service.  Also, a hearing loss disability is not shown during the appeal period and, to the extent that the Veteran reported tinnitus, competent evidence has not attributed this disorder to service.  Lastly, an acquired psychiatric disorder attributable to service is not shown; and a confirmed diagnosis of PTSD due to an in-service stressor or traumatic event is not shown.

The Veteran had active duty from October 1952 to August 1954.  Report of pre-induction examination dated in May 1952 reflects x-ray findings for spina bifida occulta and refractive error.  Report of separation examination dated in August 1954 reflects normal clinical evaluation except for scar on chin.  Whisper voice hearing test showed 15/15, bilaterally.  History of bilateral leg weakness noted and the Veteran "refuses" x-ray, orthopedic consultation, or further medical evaluation at the time of separation.  The Veteran was deemed qualified to enter the reserves.

A Reserves Army periodic examination dated in July 1959 shows normal clinical evaluation of the musculoskeletal system, upper extremities, feet, lower extremities, and psychiatric system.  A scar of the right ear drum was noted with bilateral hypertrophy of the tympanic membrane.  Whisper voice hearing test showed 15/15, bilaterally.  A medical history was noted to include childhood mumps, vision trouble that requires wearing glasses since age 15, childhood polio with residual mild weakness in the legs and cramps in the legs with excessive exercise for past 20 years.  The Veteran denied bone, joint, or other deformity along with foot trouble, frequent trouble sleeping, depression/excessive worry, and nervous trouble.  He was deemed qualified for the US Army.

Service personnel records show no indication that the Veteran participated in combat battles or campaigns, or that he was wounded through enemy action.  He received awards that included the Korean Service Medal with 1 bronze star, the National Defense Service Medal, and the United Nations Service Medal.  After release from active duty, the Veteran was transferred to the Army Reserves.

Private treatment records dated in 2002 reflect the first documented hip complaints.  These records do not show any disability hips attributable to service.  These records do not show any disability of the feet, hands, hearing (including tinnitus), or psychiatric system.

VA treatment records include an August 2009 VA mental health triage note showing that the Veteran was referred by his primary care provider.  The Veteran complained of nightmares/night sweats 2-3 times a week, and occasional thoughts of military service, but he denied depression.  He had dysphoria related to pain symptoms and noted limited income was his most significant stressor.  He reported a close relationship with his wife and friends.  He declined referral for a formal evaluation from psychiatry services or counselling options.  The provisional diagnosis was mild PTSD and depression not otherwise specified.  An August 2009 PTSD screen was negative.

VA treatment record dated in August 2009 reflects that the Veteran was a retired construction worker and had complaints of hip pain.  X-ray showed "some arthritic changes in both hips and changes consistent with an old injury in your right hip."  Subsequently dated VA treatment notes show ongoing hip complaints.  A January 2010 Audiology Clinic note reflects that the Veteran, age 77, was referred for hearing aid evaluation.  By history, he had noise exposure during the Korean Conflict.  The Veteran reported constant bilateral tinnitus.  Testing showed sensorineural hearing loss in each ear with good word recognition, but the puretone thresholds for VA hearing loss disability purposes were not recorded as this was not a VA disability compensation examination.  Hearing aids were recommended, ordered, and later provided.  A January 2010 note shows that the Veteran denied foot symptoms when seen for complaints of low back pain and lower extremity pain.   A May 2011 VA primary care note shows complaint of bilateral hip pain and fairly stable PTSD-the Veteran declined to see the mental health clinic/provider.  The Veteran reported a history of PTSD during his June 2011 physical therapy visit-no testing or evaluation for PTSD was conducted.  Report of VA examination dated in December 2011 reflects a diagnosis for bilateral hip strain.  The examiner stated that a medical opinion could not be provided unless there were additional treatment records for the hips.

The medical evidence does not support the presence of disability attributable to service, to include injury from a fall in service.

The Board accepts that the Veteran is competent to report his symptoms, the onset of those symptoms, and treatment.  Layno, supra.  See also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  In this regard, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

However, in this case, the Veteran is not competent to diagnose himself as having a disability that is etiologically related to service.  The Veteran has not indicated that he suffers from any disability that is susceptible to lay observation, but rather he vaguely reported the existence of problems that he believes are related to service.  The Board acknowledges his report of a fall in service; however, he is not competent to link any of his complaints or problems to that in-service event.  Although a bilateral hip arthritis was shown on x-ray in 2009, the Board finds that the Veteran lacks the requisite medical training to provide a competent opinion on the etiology of his hip problems and the findings for arthritis.

The Board assigns greater probative value to the STRs including the normal clinical evaluation at service separation in 1954 and the 1958 Army Reserves examination report, coupled with the many years intervening service and the first documented hip complaints.  The service treatment records and examinations are more probative than the Veteran's unsubstantiated opinion as they were prepared by skilled, neutral medical professionals after examination of the Veteran and provide a contemporaneous look at the Veteran's health during or soon after service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).

Also, the record shows no diagnosed chronic disability of the feet or hands at any time during the pendency of the appeal.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).

The Board accepts that the Veteran has diminished hearing acuity and tinnitus.  However, evidence of a hearing loss disability as defined by VA is not shown and tinnitus, first noted more than 50 years after service, has not been attributed to disease or injury incurred in service by competent evidence.  See 38 C.F.R. § 3.385.  The Board is prohibited from substituting its own medical opinion to support or deny a claim.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the rating board cannot substitute its own medical judgment for that of medical professionals).

To the extent that the record includes a provisional diagnosis of PTSD in 2009, the Board finds that this diagnosis is not in accordance with 38 C.F.R. § 4.125 and, therefore, it is not a confirmed diagnosis of PTSD.  Therefore, this diagnosis has no probative value for the purpose of establishing the existence of PTSD related to an in-service stressor event.  Similarly, although the Board accepts the provisional diagnosis of depression, the Board finds that the Veteran's unwillingness to undergo an evaluation by VA psychiatry limits the probative value of this diagnosis, insofar as, there is no competent evidence suggesting that it is related to the Veteran's active duty service.  The record shows that the Veteran consistently decline further psychiatric evaluation or counselling, which may have yielded relevant evidence in this matter.

Finally, the Board has considered the statements of the appellant.  She reports witnessing the Veteran's physical decline and mental problems, and hearing his account of their cause.  While the appellant is competent to report her observations, she is not competent to diagnose any disability as she has no medical expertise.  Furthermore, she is not competent to opine on the etiology of any disability claimed as this is not susceptible to her lay observations.  As such, her statements have little probative value.

Accordingly, the weight of the evidence is against the claims.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

The petition to reopen the claim of entitlement to service connection for back disability is granted.

Service connection for bilateral hip disability is denied.

Service connection for bilateral foot disability is denied.

Service connection for bilateral hand disability is denied.

Service connection for hearing loss disability is denied.

Service connection for tinnitus is denied.

Service connection for acquired psychiatric disorder, to include PTSD, is denied.


REMAND

A retrospective medical opinion is necessary to decide the claim of entitlement to service connection for back disability.  See Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  All updated treatment records dating until the Veteran's death should be obtained and associated with the claims file.

2.  A VA medical opinion from a physician specializing in disorders of the spine should be obtained.  The claims file must be reviewed and noted in the report.  The physician should answer the following questions:

(a)  Is there objective evidence showing that the Veteran had spina bifida occulta at any time during this appeal (i.e. since December 2007)?

(i)  If yes, is this condition most appropriately characterized as a congenital defect or congenital disease?

The examiner should expressly consider that the term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown; whereas, the term "defect" is defined as structural or inherent abnormalities or conditions that are more or less stationary in nature.

(ii) If yes and it is determined the condition is a congenital defect, the following opinion should be provided:  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran developed a superimposed disability as a consequence of active duty service?

(iii) If yes and it is determined that the condition is a congenital disease, the following opinion should be provided:  Did the disorder "clearly and unmistakably" (obviously or manifestly) exist prior to his active service and undergo no permanent increase in severity as a result of his military service?

(b)  Did the Veteran have a disorder of the spine (other than spina bifida occulta) to include arthritis since December 2007 that is as likely as not (50 percent or greater probability) etiologically related to service, to include his history of a fall in service by active duty service?  And; did the Veteran have a disorder of the spine (other than spina bifida occulta) that clearly and unmistakably preexisted service and did not undergo a permanent increase in severity as a consequence of active duty service?

A complete rationale for the medical opinion is required. The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claim.  If the benefit sought is not granted, the appellant and her representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


